Citation Nr: 0217719	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  02-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for service-
connected bilateral hearing loss, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from May 1972 to 
September 1974 and from November 1985 to November 1988.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an increased evaluation in excess of 10 percent for 
service-connected bilateral hearing loss.


FINDINGS OF FACT

The objective medical evidence demonstrates that the 
veteran's service-connected bilateral hearing loss is 
currently manifested by average pure tone thresholds of 39 
decibels in the right ear and 105 decibels in the left 
ear, and a speech discrimination score of 88 percent in 
the right ear and zero percent in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires 
VA to assist a claimant in developing all facts pertinent 
to a claim for VA benefits, including a medical opinion 
and notice to the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the VA 
Secretary, that is necessary to substantiate the claim.  
VA has issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) (the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in a Statement of the 
Case dated in March 2002, in which it provided the veteran 
with discussion of the revised duty to assist regulations 
contained in 38 C.F.R. § 3.159 (2002) and an explanation 
of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware 
of the information and evidence necessary to substantiate 
his claim and has been provided opportunities to submit 
such evidence.  A review of the claims file also shows 
that VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim and 
has also provided the veteran with VA examinations which 
address the increased rating claim on appeal.  Finally, he 
has not identified any additional, relevant evidence that 
has not otherwise been requested or obtained.  The veteran 
has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard 
of review for cases before the Board are as follows: when 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a (claimant) need only demonstrate that there 
is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background & Analysis

The veteran's service medical records indicate that he was 
exposed to acoustic trauma during his periods of active 
duty.  By rating decision of October 1989, the Columbia, 
South Carolina, VA Regional Office granted him service 
connection and a 10 percent evaluation for bilateral 
hearing loss.

The current appeal stems from the veteran's application to 
reopen his claim for an increased evaluation for hearing 
loss which was received in September 2000.  Pursuant to 
his claim, he was provided with a VA audiological 
examination in March 2001.  The examination's findings 
revealed that his pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
40
45
45
LEFT
N/A
105
105
105
105

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and zero percent in the left 
ear.  The diagnosis was mild to moderate sensory loss of 
the right ear from 2000 - 4000 Hertz, with fair to good 
word recognition at a moderately loud presentation level.  
The left ear diagnosis was profound sensorineural hearing 
loss through the compensable range and no usable word 
recognition in this ear.  No ear diseases or physical 
abnormalities of the external or internal ear structures, 
inner vestibules or tympanic membranes were noted on 
examination.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that assignment of disability ratings 
for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under applicable criteria, evaluations for 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. § 4.85 (2002).

In cases involving exceptional patterns of hearing 
impairment, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86 (2002).

The objective medical tests used to assess the extent of 
the veteran's hearing impairment are performed without the 
veteran wearing his hearing aids.  (See 38 C.F.R. 
§ 4.85(a) (2002))  Therefore, his level of audiological 
impairment is based on his unassisted hearing acuity and 
negates any contention which he may make to the effect 
that his need of hearing aids forms a basis for an 
increased hearing.

Where the veteran's entitlement to compensation for a 
particular disability has already been established, and an 
increased disability rating is at issue, the Board need 
only concern itself with evidence showing the present 
level of impairment caused by the disability at issue.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  We shall 
therefore base our analysis on the findings of the March 
2001 audiological evaluation, which is the most recent 
hearing assessment of record.

Notwithstanding the veteran's own subjective assessment of 
the severity of his hearing loss, the rating schedule only 
permits us to rate his hearing loss based on the objective 
results obtained on VA audiological examination.  The 
March 2001 VA examination shows that the veteran's hearing 
loss is manifested by an average pure tone threshold in 
the right ear of 39 decibels, and an average pure tone 
threshold in the left ear of 105 decibels, with speech 
recognition of 88 percent in the right ear and zero 
percent in the left.  Evaluating this test score based on 
Table VI found at 38 C.F.R. § 4.85, the veteran's right 
ear hearing acuity is at Level II and his left ear is at 
Level XI.  (We note the hearing acuity of the left ear is 
still Level XI even when evaluated under Table VIa for 
exceptional hearing loss under the provisions of 38 C.F.R. 
§ 4.86.)  This level of hearing acuity, as reflected on 
Table VII of 38 C.F.R. § 4.85, is entitled to a 10 percent 
evaluation and no more.  His claim for an increased 
evaluation for bilateral hearing loss must therefore be 
denied.  We note that the veteran has contended that the 
RO rating specialist incorrectly read Table VII and that 
he should be awarded a 100 percent rating had Table VII 
been read correctly.  We find, however, that the veteran's 
contention is without merit for it is predicated on a 
mistaken interpretation of how to correlate the levels of 
hearing loss in each of his ears on Table VII.  We find no 
error in the RO's interpretation of Table VII.

The evidence does not demonstrate that the veteran's 
hearing loss presents an exceptional or unusual disability 
picture.  There is no evidence associated with the file 
which demonstrates that his hearing loss causes marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  Therefore, to the 
extent that the veteran asserts that his claim should be 
considered for an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002), we find that 
there is no evidence to support a referral of his case to 
the Director of the VA Compensation and Pension Service 
for extraschedular consideration.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. 
App. 53 (1993).


ORDER

An increased evaluation in excess of 10 percent for 
service-connected bilateral hearing loss is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

